Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amendment filed on 9/10/2020 have been examined.  No claims have been amended, added, or cancelled. Claims 1 to 20 are pending. 

Priority

Acknowledgment is made of applicant's claim for the priority to Provisional Application No. 62/752,095, filed on Oct. 29, 2018.

Drawings
The drawings filed on 8/29/2019 are accepted.

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-11-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (USPub: 2018/0132175, hereinafter referred to as Choi) in view of Xiao et al. (USPub: 2019/0253967, hereinafter referred to as Xiao). 

Regarding claim 1, Choi discloses an electronic device (element 750 in FIG. 1, wherein STA is an electronic device), comprising:
a transceiver configured to communicate over a wireless network (element 780 in FIG. 7, wherein the RF unit (i.e., a transceiver communicates with an AP, element 700, wirelessly); and
one or more processors communicatively coupled to the transceiver and configured to (element 760 in FIG. 7, wherein the processor is coupled with the transceiver): 
receive an indication of traffic, wherein the traffic is to be communicated over the wireless network (para. 53, lines 1-5, wherein the traffic pattern is the indication of traffic);
determine information associated with the traffic (para. 8, lines 7-9, wherein the STA receives TAT response from AP and determines the wake time);
configure a target wake time (TWT) scheme associated with the traffic based at least in part on the determined information associated with the traffic (para. 8, lines 7-9 and para. 49, lines 1-3, wherein the STA receives the TWT response and enters a power save mode);
communicate, using the transceiver, initial information associated with the TWT scheme to an access point of the wireless network, (FIG. 1 and para. 9, lines 12-15, lines 5-6, wherein STA communicates with AP using UL transmission based on the TXT information (i.e., scheme));
wherein the initial information associated with the TWT scheme comprises at least one of traffic direction information, traffic pattern information, a traffic identifier (TID), or an access category indication (ACID) (para.  76, lines 5-8, wherein the TID is included in TWT scheme).  
Although Choi discloses everything as applied above, Choi does not explicitly disclose the traffic is associated with an application.  However, this concept is well known in the art as disclosed by Xaio. In the same field of endeavor, Xiao discloses 
the traffic is associated with an application (para. 131, lines 1-3, wherein the large traffic is associated with an online video application).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Xiao’s method into Choi’s invention. One of ordinary skill in the art would have been motivated “to 

Regarding claim 2, Choi and Xiao disclose everything as applied above. Choi further discloses 
wherein to configure the TWT scheme the one or more processors are configured to: 
generate an initial information element, wherein the initial information element includes the initial information associated with the TWT scheme (para. 76, lines 2-8, wherein the STA transmits buffer state information for TWT scheme).

Regarding claim 3, Choi and Xiao disclose everything as applied above. Choi further discloses  wherein the initial information element comprises at least one of: 
a first field corresponding to the traffic pattern information,
a first subfield of a second field corresponding to the traffic direction infom1ation, or
a second subfield of the second field corresponding to the TID or the ACID (para. 76, lines 2-8, wherein the information includes TID).

Regarding claim 4, Choi and Xiao disclose everything as applied above. Choi further discloses 
wherein to configure the TWT scheme the one or more processors are configured to: 
generate an initial TWT information element, wherein the initial information element includes the initial information associated with the TWT scheme (para. 76, lines 2-8, wherein the STA transmits buffer state information for TWT scheme).

Regarding claim 5, Choi and Xiao disclose everything as applied above. Choi further discloses  wherein the initial TWT information element comprises at least one of: 
a first field corresponding to the traffic pattern information,
a first subfield of a second field corresponding to the traffic direction infom1ation, or
a second subfield of the second field corresponding to the TID or the ACID (para. 76, lines 2-8, wherein the information includes TID).

Regarding claim 8, Choi and Xiao disclose everything as applied above. Choi further discloses wherein the one or more processors are further configured to:
receive a response from the access point including subsequent information associated with the TWT scheme (para. 8, lines 7-9, wherein the STA receives a response message from AP); and
communicate one or more packets associated with the traffic using the TWT scheme (para. 8, lines 13-17, wherein the STA communicates with AP via a UL channel).

Regarding claim 9, Choi and Xiao disclose everything as applied above. Xiao further discloses wherein the one or more processors are further configured to:
receive a packet from the access point before an initial end point of a service period associated with the TWT scheme (para. 53, lines 7-10, wherein the first slot for beacon is received before the second slot of TWT agreement for TWT scheme); 
determine that a More Data field in a media access control (MAC) header associated with the packet is set to a first value (FIG. 6 and FIG. 6, wherein the more_data field is the first value); and 
expand the service period beyond the initial end point based on the first value, wherein the electronic device is in an active mode during the expanded service period (FIG. 6 and FIG. 9, wherein the processor checks the more_data filed to be 0 or 1 to determine when to determine the termination).

Regarding claim 10, Choi and Xiao disclose everything as applied above. Xiao further discloses wherein the one or more processors are further configured to:
receive a second packet from the access point after the initial end point of the service period (para. 157, lines 3-6 and 15-19, wherein more TWT parameters are received to adjust the duty cycle); 
determine that a More Data field in a MAC header associated with the second packet is set to a second value (FIG. 6 and FIG. 6, wherein the more_data field is determined); and
transition to a power save mode based on the second value (para. 3, lines 19-23, wherein the sleep state is depended on the TWT parameters).

Regarding claims 11 and 12, they are substantially the same as claims 1 and 3, except claims 11 and 12 are in a method claim format. Because the same reasoning applies, claims 11 and 12 are rejected under the same reasoning as claims 1 and 3.

Regarding claims 15-17, they are substantially the same as claims 8-10, except claims 15-17 are in a method claim format. Because the same reasoning applies, claims 15-17 are rejected under the same reasoning as claims 8-10.

Regarding claim 18, it is substantially the same as the combination of claim 1-3, except claim 18 in a non-transit01y computer-readable medium claim format. Xiao discloses “the memory may include instructions executable by the processor such that the processor by executing the instructions is configured to perform[ed] the 

Regarding claim 19, Choi and Xiao disclose everything as applied above. Choi further discloses wherein the options further comprising:
receive a response from the access point including subsequent information associated with the TWT scheme (para. 8, lines 7-9, wherein the STA receives a response message from AP); and
communicate one or more packets associated with the traffic using the TWT scheme (para. 8, lines 13-17, wherein the STA communicates with AP via a UL channel).

Regarding claim 20, Choi and Xiao disclose everything as applied above. Xiao further discloses the operations further comprising:
receive a packet from the access point before an initial end point of a service period associated with the TWT scheme (para. 53, lines 7-10, wherein the first slot for beacon is received before the second slot of TWT agreement for TWT scheme); 
determine that a More Data field in a media access control (MAC) header associated with the packet is set to a first value (FIG. 6 and FIG. 6, wherein the more_data field is the first value); and 
expand the service period beyond the initial end point based on the first value, wherein the electronic device is in an active mode during the expanded service period (FIG. 6 and FIG. 9, wherein the processor checks the more_data filed to be 0 or 1 to determine when to determine the termination);
receive a second packet from the access point after the initial end point of the service period (para. 157, lines 3-6 and 15-19, wherein more TWT parameters are received to adjust the duty cycle); 
determine that a More Data field in a MAC header associated with the second packet is set to a second value (FIG. 6 and FIG. 6, wherein the more_data field is determined); and
transition to a power save mode based on the second value (para. 3, lines 19-23, wherein the sleep state is depended on the TWT parameters).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Xiao as applied to claims 1 and 11 above, and further in view of Kim et al. (USPub: 2017/0164371, hereinafter referred to as Kim). 

Regarding claim 6, Choi and Xiao disclose everything as applied above. Choi and Xiao do not explicitly disclose the traffic pattern information comprises a traffic generation interval and a traffic rate. However, this concept is well known in the art as disclosed by Kim. In the same field of endeavor, Kim discloses 
the traffic pattern information comprises a traffic generation interval and a traffic rate (para. 69, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kim’s method 
Choi, Xiao and Kim disclose everything as applied above.  Choi, Xiao and Kim further disclose 
the initial TWT element comprises a first field corresponding to the traffic generation interval and a second field corresponding to the traffic rate (Kim’s para. 69, lines 1-4 and Choi’s para. 76, lines 2-8).

Regarding claim 13, it is substantially the same as claim 6, except claim 13 is in a method claim format. Because the same reasoning applies, claim 13 is rejected under the same reasoning as claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Xiao as applied to claims 1 and 11 above, and further in view of Chu et al. (USPub: 2016/0381704, hereinafter referred to as Chu). 

Regarding claim 7, Choi and Xiao disclose everything as applied above. Choi and Xiao do not explicitly disclose the initial TWT element comprises two subfields corresponding to the traffic direction information. However, this concept is well known in the art as disclosed by Chu. In the same field of endeavor, Chu discloses 
the initial TWT element comprises two subfields corresponding to the traffic direction information (para. 33, lines 28-32, as illustrated in Option 1 of FIG. 4A), 
the two subfields are set to a first value to indicate that the initial information associated with the TWT scheme is for uplink traffic,
 the two subfields are set to a second value to indicate that the initial information associated with the TWT scheme is for downlink traffic, and
the two subfields are set to a third value to indicate that the initial information associated with the TWT scheme is for bidirectional traffic (subfields B5 and B6 of Option 1 in FIG. 4A, by selecting different values of these two fields would indicate various direction of the traffic, including uplink, downlink or bidirectional). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Chu’s method into Choi and Xiao’s invention. One of ordinary skill in the art would have been motivated to “facilitate the use of TWT mechanisms in wireless communication systems employing OFDMA and MU MIMO access methods and/or multiplexing technique” (para. 4, lines 6-9).

Regarding claim 14, it is substantially the same as claim 7, except claim 14 is in a method claim format. Because the same reasoning applies, claim 14 is rejected under the same reasoning as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419